54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frankie L. McCOY, Sr., Plaintiff-Appellant,v.FEDERAL PRISON INDUSTRIES, INCORPORATED, Defendant-Appellee.
No. 94-7203.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 18, 1995.

Frankie L. McCoy, Sr., Appellant Pro Se.  Juliet Ann Eurich, James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion for reconsideration in his action for damages and habeas relief.  We have reviewed the record and the district court's opinion, and find no abuse of discretion.  Accordingly, we deny Appellant's motion to appoint counsel and affirm on the reasoning of the district court.  McCoy v. Federal Prison Indus., Inc., No. CA-90-2639-HM (D. Md. Sept. 30, 1994);  see James v. Jacobson, 6 F.3d 233, 239 (4th cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED